Citation Nr: 1427021	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-31 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963 and, subsequently, in the Army National Guard.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this claim to the RO via the Appeals Management Center in October 2013 and January 2014.  

This appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Tinnitus did not have its onset during active service and is not related to any 
in-service disease, event, or injury. 

2.  Tinnitus is not caused or aggravated by service-connected bilateral hearing loss.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service and is not proximately due to, the result of, or aggravated by, service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain notice and assistance requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The RO in this case satisfied VA's duty to notify by sending the Veteran VCAA notice letters in May 2010 and October 2013.  These letters meet the VCAA's notification requirements, see 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c), as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also satisfied VA's duty to assist by securing all evidence identified as being pertinent to this claim, including records from the Veteran's active service and service in the Army National Guard and post-service VA and private treatment records, affording the Veteran VA examinations and obtaining addendum medical opinions.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  

The Veteran does not assert that VA violated its duty to notify, that there are any additional records that VA should obtain on his behalf, that the most recent VA examination, scheduled due to the deficiency of the prior VA examiner's opinion, was inadequate, or that the addendum opinions are nonresponsive.  Further notice or assistance is thus not necessary.    



II.  Analysis

From November 1961 to November 1963, the Veteran served on active duty as a Wheeled Vehicle Mechanic.  According to a May 2010 written statement, he seeks service connection for tinnitus on the basis that this condition developed secondary to his exposure to noise and acoustic trauma sustained while working on loud, unmuffled military vehicles.  

According to a March 2014 written statement, he was also exposed to noise during training at Fort Leonard Wood, Missouri and Fort Lewis, Washington, where he shot Grand M1s and a 50 caliber machine gun, all without hearing protection, and while using hammers and air tools as a mechanic.  Allegedly, after joining the Missouri National Guard in 1981, he served for 18 years in a heavy equipment repair company, the duties of which (worked with trucks, bull dozers, graders and tanks, used hammers and air guns, and shot M16s) also exposed him to noise without the benefit of hearing protection.   

In his initial application for VA compensation, the Veteran indicated that he had experienced tinnitus ever since the in-service acoustic trauma.  During his August 2010 VA examination, he indicated that he first noticed tinnitus in the 1980s.

In a written statement dated September 2010, the Veteran questions the adequacy of the VA examiner's unfavorable August 2010 opinion on the basis that he did not provide an opinion as to the association between tinnitus and hearing loss.  In a September 2012 Informal Hearing Presentation, the Veteran points out that the August 2010 VA examiner ruled out a relationship between his tinnitus and hearing loss on the basis that he first noticed it in the 1980s.  He cites case law for the proposition that, even though service treatment records reflect no evidence of the condition on separation, such absence of evidence is inconsequential.  Rather, the question is whether the Veteran developed the condition after service due to the 
in-service noise exposure and/or acoustic trauma.  

When seeking service connection resulting from disease or injury incurred in or aggravated by "active military, naval, or air service", see 38 U.S.C.A. §§ 1110, 1131 (West 2002), service in the Reserves and/or National Guard (Guard), however many years, does not necessarily qualify.  Rather, "active military, naval, or air service" includes any period of active duty (AD), active duty for training (ACDUTRA), during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA), during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A.
§§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d). 

ACDUTRA, among other things, is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  It usually covers the two weeks of training done during each summer, whereas INACDUTRA generally encompasses the one weekend of training done each month.

So, in this case, the Veteran must establish either that his tinnitus is related to his period of AD, or that he developed this condition secondary to an injury sustained during a specific period of ACDUTRA or INACDUTRA.  

Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In this case, the evidence in the Veteran's claims file satisfies the current disability and in-service occurrence elements, but not the nexus element, of a claim for service connection on a direct basis.  The evidence in the claims file also fails to satisfy the nexus element of a claim for service connection on a secondary basis, as related to a service-connected disability. 

VA and private treatment records dated since 2010 and reports of VA examinations conducted in August 2010, November 2013 and March 2014 confirm that the Veteran currently has tinnitus.  

According to the service records, the Veteran did not report ringing in his ears and no medical professional diagnosed tinnitus during active service or any period of ACDUTRA or INACDUTRA.  In fact, while in the National Guard, he was shown to have hearing loss, but never mentioned tinnitus.  He served as a Wheeled Vehicle Mechanic, as alleged, the duties of which likely would have exposed him to a great deal of noise.  The Board considered this exposure when granting the Veteran service connection for hearing loss.

No medical professional has related the Veteran's tinnitus to his active service, including any noise exposure or acoustic trauma, to an injury sustained during a period of ACDUTRA or INACUTRA, or to his service-connected bilateral hearing loss.  

In August 2010, a VA examiner/audiologist ruled out a relationship between tinnitus and active service on the basis that, per the Veteran, he first noticed it in the 1980s, close to two decades after such service.  

That opinion being deficient, another audiologist offered an addendum opinion in October 2011, which ruled out a relationship between the Veteran's tinnitus and hearing loss.  She acknowledged that hearing loss and tinnitus are commonly present together, but indicated that they do not necessarily occur mutually.  She explained that they have varied causes, including certain medications, stress, anxiety, nicotine, sodium and excessive caffeine.  She noted that hearing loss does not cause tinnitus and tinnitus does not cause hearing loss.  She reiterated this opinion in a report of VA examination conducted in November 2013.  She pointed out that the service treatment records were negative for tinnitus and that, in 2010, the Veteran did not attribute this condition to his military service.  For the same reasons, in an addendum opinion dated March 2014, she concluded that the tinnitus is less likely than not related to the Veteran's military service, secondary to his service-connected hearing loss, or aggravated by such loss.  

The Veteran has not submitted a medical opinion refuting those noted above.  His assertions are thus the only evidence of record remaining, which relate his tinnitus to service or his service-connected bilateral hearing loss.  These assertions are competent to the extent they identify when the tinnitus initially manifested (ringing in the ears is lay observable), but not credible as they conflict.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Initially the Veteran asserted that it began in service, secondary to acoustic trauma, but then later, when speaking with a medical professional, asserted that he first noticed it in the 1980s.  In addition, in statements submitted during the course of this appeal, the Veteran referred to acoustic trauma occurring during both his active and National Guard service, suggesting that the "service" to which he initially referred encompasses non-qualifying periods.  There is simply no competent and credible evidence of record establishing that his tinnitus had its onset during active service, as defined above, is related to any in-service disease, event, or injury, including noise exposure and/or acoustic trauma, or is caused or aggravated by his service-connected bilateral hearing loss.  

In light of this finding, the Board concludes that tinnitus was not incurred in or aggravated by active service and is not proximately due to, the result of, or aggravated by, service-connected bilateral hearing loss.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for tinnitus is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


